Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 11, 2017 by and between Inpixon, a Nevada corporation (the “Company”),
and the signatories hereto (each a “Holder” and collectively, the “Holders”).
This Agreement amends the Debentures (as defined below) and the SPA (as defined
below). In this Agreement, the Company and the Holders are sometimes referred to
singularly as a “party” and collectively as the “parties”. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Debentures or
the SPA.

 

WHEREAS, the Company entered into that certain Securities Purchase Agreement,
dated as of August 9, 2016 (the “SPA”), pursuant to which the Company issued an
8% Original Issue Discount Senior Secured Convertible Debenture due on August 9,
2018 (the “Hillair Debenture”) to Hillair Capital Investments L.P. (“Hillair”),
with a current aggregate principal amount outstanding of $1,642,640.25;

 

WHEREAS, on September 7, 2017, Hillair transferred and assigned certain
securities of the Company to HSPL, LLC (“HSPL”), including a portion of the
Hillair Debenture with an outstanding principal amount of $1,120,905 (the
“Assigned Debenture” and together with the Hillair Debenture, the “Debentures”);

 

WHEREAS, the HSPL Debenture was transferred and assigned to Iliad Research and
Trading, L.P., a Utah limited partnership (“Iliad Research”) on November 20,
2017.

 

WHEREAS, Hillair and Iliad Research currently hold 100% in interest of the
outstanding Debentures; and

 

WHEREAS, subject to the terms and conditions herein, the parties agree to
certain amendments to the SPA and the Debentures.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1. Section 4.13(a) of the SPA. Section 4.13 is hereby amended by deleting
Subsection (a) thereof and replacing it with “(a) [RESERVED]”.

 

2. Section 4.13(b) of the SPA. Section 4.13(b) is hereby amended and restated as
follows: “From the date hereof until the date on which no Debentures remain
outstanding, neither the Company nor any Subsidiary shall sell, offer to sell or
otherwise issue, enter into any agreement to issue, or announce the issuance or
proposed issuance of any Common Stock or Common Stock Equivalents for an
effective per share price that is less than the Conversion Price then in effect
subject to adjustment herein; provided, however, in no event shall the
Conversion Price be increased.”

 



   

 

 

3. Section 4.13(c) of the SPA. Section 4.13(c) is hereby amended and restated as
follows: “Notwithstanding the foregoing, this Section 4.13 shall not apply in
respect of (1) an Exempt Issuance; (2) any issuance of Common Stock or Common
Stock Equivalents to the Company’s legal counsel for services rendered; (3) the
issuance of up to 2,000,000 shares of Common Stock to certain warrant holders in
exchange for the cancellation of certain outstanding warrants; (4) a public
offering of the Company’s securities pursuant to an effective registration
statement filed in accordance with the Securities Act.”

 

4. Section 5.5 of the SPA. Section 5.5 is hereby amended and restated as
follows: “For so long as there are any amounts due and owing under the
Debentures to Hillair Capital Investments L.P. (“Hillair”), no provision of this
Agreement or the other Transaction Documents may be waived, modified,
supplemented or amended except in a written instrument signed by the Company and
no waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right. Any
amendment effected in accordance with this Section 5.5 shall be binding upon
each Purchaser and holder of Securities and the Company.”

 

5. Release of Security Interests. The Security Agreement entered into in
connection with the SPA is hereby terminated and no longer of any force or
effect and the Company is authorized to file a UCC-3 termination statement to
such effect.

 

6. The “Maturity Date” as defined in the Debentures is hereby amended to be
January 2, 2019.

 

7. The following sentence shall be added to Section 2(a) of the Debentures:
“Notwithstanding anything herein to the contrary, after December 11, 2017, there
shall be no regularly scheduled payments of interest on this Debenture and the
payment of all Periodic Redemption Amounts on each Periodic Redemption Date or
any other amounts payable under the Debentures shall be suspended until the
Maturity Date at which time all then outstanding principal and other amounts
owing on this Debenture shall be due and payable.”

 

8. The Holders hereby waive any default, Event of Default or Payment Default
that occurred or may have occurred on or prior to the date hereof under Section
2(a) of the Debentures. The waiver provided for in this Agreement is a one-time
waiver and limited to the matters expressly waived herein and should not be
construed as an indication that the Holders would be willing to agree to any
future modifications to, or waiver of, any of the terms of the SPA, the
Debentures, or any modifications to, or waiver of, any default that may exist or
occur thereunder.

 

9. The following sentence shall be added to Section 4(b) of the Debentures: “The
Conversion Price in effect on any Conversion Date shall be equal to $0.24,
subject to adjustment in accordance with Section 5 of the Debentures, provided
however, in no event shall the Conversion Price be increased.”

 

10. Section 5 of the Debentures is hereby amended by deleting Subsection (b)
thereof and replacing it with “(b) [RESERVED]”.

 



 2 

 

 

11. Section 6 of the Debentures is hereby amended by adding the following
Subsection (d) at the end thereof: “(d) Forced Conversion. Notwithstanding
anything herein to the contrary, if the VWAP for each of any 5 consecutive
Trading Days (such period the “Threshold Period”), equals or exceeds $0.30
(subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date hereof), the Company may, within 1 Trading Day after the end of
any such Threshold Period, deliver a written notice to the Holder (a “Forced
Conversion Notice” and the date such notice is delivered to the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to convert all or part of
the then outstanding principal amount of this Debenture plus, if so specified in
the Forced Conversion Notice, accrued but unpaid interest, liquidated damages
and other amounts owing to the Holder under this Debenture, it being agreed that
the “Conversion Date” for purposes of Section 4 shall be deemed to occur on the
Standard Settlement Period Delivery Date following the Forced Conversion Notice
Date (such Standard Settlement Period Delivery Date, the “Forced Conversion
Date”). The Company may not deliver a Forced Conversion Notice, and any Forced
Conversion Notice delivered by the Company shall not be effective, unless the
Equity Conditions specified in clauses (a) through (i), are met (unless waived
in writing by the Holder) on each Trading Day occurring during the applicable
Threshold Period through and including the later of the Forced Conversion Date
and the Trading Day after the date such Conversion Shares pursuant to such
conversion are delivered to the Holder and the amount of Conversion Shares does
not exceed 20% of the arithmetic average of the daily trading volume of the
Common Stock during the Threshold Period. Any Forced Conversion shall be applied
ratably to all Holders based on the outstanding principal amount of the
Debentures, provided that any voluntary conversions by a Holder shall be applied
against the Holder’s pro rata allocation, thereby decreasing the aggregate
amount forcibly converted hereunder if only a portion of this Debenture is
forcibly converted. For purposes of clarification, a Forced Conversion shall be
subject to all of the provisions of Section 4, including, without limitation,
the provision requiring payment of liquidated damages and limitations on
conversions.”

 

12. Section 7 of the Debentures is amended to delete subsections (a), (b), (d),
(e) and (f).

 

13. Hillair hereby agrees that to the extent that it has not exercised those
outstanding warrants originally issued to it by the Company on June 30, 2017
(the “Warrants”) in full, on or prior to December 31, 2017, Hillair’s right to
exercise such Warrants or any other rights granted pursuant to such Warrants
shall be terminated and the Warrants shall be cancelled on the books and records
of the Company.

 

14. Effect on Transaction Documents.

 

a) As of the date hereof, each reference in the SPA to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the SPA, and each
reference in the Debentures to “the Purchase Agreement,” “thereunder,” “thereof”
or words of like import referring to the SPA shall mean and be a reference to
the SPA, as amended by this Agreement.

 

b) As of the date hereof, each reference in the Debentures to “this Debenture,”
“hereunder,” “hereof” or word of like import referring to the Debentures, and
each reference in the SPA or the other Transaction Documents to the
“Debentures,” “thereunder,” “thereof” or words of like import referring to the
Debentures shall mean and be a reference to the Debentures, as amended by this
Agreement.

 



 3 

 

 

c) Except as expressly set forth herein, the terms and conditions of the
Transaction Documents shall remain in full force and effect and each of the
parties reserves all rights with respect to any other matters and remedies.

 

15. Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

16. Miscellaneous.

 

a) This Agreement and the other Transaction Documents contain the entire
agreement of the Holders and the Company with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. This
Agreement may not be amended, modified or supplemented, and no provision of this
Agreement may be waived, other than by a written instrument duly executed and
delivered by a duly authorized officer of each party hereto.

 

b) It is hereby understood that this Agreement does not constitute an admission
of liability by any party, including any admission of default under the
Transaction Documents.

 

c) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an action or proceeding to
enforce any provisions of this Agreement, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 



 4 

 

 

d) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

e) The Company shall file a Current Report on Form 8-K with the Commission on
December 11, 2017 (a) describing the terms of the transactions contemplated
hereby and (b) publicly disclosing the results of the Company’s stockholder
meeting held on December 8, 2017. Such Form 8-K will not be filed during normal
trading hours on the Trading Market. Following the filing of the Current Report
on Form 8-K announcing this Agreement, there shall be no restrictions on the
Holders converting the Debentures pursuant to the amended terms hereunder and
reselling such Conversion Shares immediately pursuant to Rule 144.

 

[SIGNATURE PAGE FOLLOWS]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

  INPIXON       By: /s/ Nadir Ali     Name: Nadir Ali     Title: Chief Executive
Officer

 

[SIGNATURE PAGE OF HOLDERS FOLLOW]

 

 6 

 

 

HILLAIR CAPITAL INVESTMENTS L.P.       By: /s/ Sean M. McAvoy     Name: Sean M.
McAvoy     Authorized Signatory  

 



ILIAD RESEARCH AND TRADING, L.P.         By: Iliad Management, LLC, its General
Partner         By: Fife Trading, Inc., its Manager         By: /s/ John M. Fife
    John M. Fife, President  

 

 

[HOLDER SIGNATURE PAGE TO INPIXON AMENDMENT AGREEMENT]

 

 7 

